—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Richmond County (J. Leone, J.), dated September 9, 1998, which granted the defendants’ motion to dismiss the action commenced under Index No. 13049/96 as time-barred and denied the plaintiffs’ cross motion for leave to enter a judgment against the defendants in the action commenced under Index No. 13216/94 upon their default in appearing or answering.
Ordered that the order is affirmed, with costs.
The action commenced under Index No. 13049/96 was properly dismissed as time-barred (see, Nevling v Chrysler Corp., 206 AD2d 221; Shepard v St. Agnes Hosp., 86 AD2d 628). Further, the denial of the plaintiffs’ cross motion was not an improvident exercise of discretion (see, Winfield v Garenani, 246 AD2d 537). Joy, J. P., Friedmann, Goldstein and McGinity, JJ., concur.